Title: Cotton Tufts to John Adams, 3 November 1797
From: Tufts, Cotton
To: Adams, John


        
          Dear Sr.
          Weymouth Novr. 3. 1797—
        
        I received Yours of Octobr. 14h. and have attended to the several Matters mentiond therein. The Wall at the Foot of Pens Hill is nearly compleated, one or two Days Work will finish it as far as you directed the Workmen to proceed— there will then be Stones sufficient to rebuild the Wall between you & Hardwick and a large Number besides for any other Purpose it therefore appears to me,

that it would be best to rebuild that Wall with those Stones when the Hands have leisure, as Hardwick agrees to dispence with your offer of blowing stones in his Land for that purpose— There has been no Rain with us for some Time past. we have therefore seized upon this Opportunity to plough the Meadow on the back of the House, which will probably be finishd to Day or to Morrow, this being done, as the Harvesting is finishd and the Corn in the Crib— We shall next plough the Hill & brake up the Ground proposed, that which is design’d for Barley the coming Year, it is proposed to carry the Manure upon it and plough it in—as it will be much easier to get the Manure upon it before Winter than in the Spring when the Ground will probably be very spungy.— As you concluded to let the Farms on which Burrell & French lives as heretofore, I think it would be best to agree with them as soon as may be, that they may have an Opportunity to enter upon the preparatory Work for another year (Guarding against some of the inconveniences of the former mode of leasing it) I have hinted it to them and shall proceed upon the Business if you do not disapprove of it— Your Directions upon the Subject I wish to have by the first Oppy—
        I am happy to hear that the Sickness at Philadelphia is much abaited & hope you will meet Congress without any Danger of receiving the Infection and find that Body discharged of all its morbid Humors and purged from all its Corruptions— With mine & Mrs. Tufts’s affectionate Regards to Mrs. Adams / I am Your Affectionate friend & H Servt
        
          Cotton Tufts—
        
      